Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a glazing assembly.
Group II, claim(s) 15, drawn to a method for performing a maintenance activity near at least one edge region of a first glazing unit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a glazing unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Farag (US Patent No. 5,579,616). Farag discloses a glazing assembly (fig. 15) for a curtain wall glazing system (fig. 2) separating a first area from a second area, comprising: a first glazing unit (fig. 15, left glazing unit) comprising a first glass surface for facing said first area and a second glass surface for facing said second area, a plurality of glazing profiles forming a frame structure for said first glazing unit, and wherein each glazing profile comprises a main structural frame part and a removable clamping part (194) removably coupled to the main structural frame part, wherein said first glazing unit is clamped between the main structural frame parts and the removable clamping parts of said plurality of glazing profiles, with the first glass surface linked with the removable clamping part, and the second glass surface linked with the main structural frame part, wherein an uncoupling of the removable clamping parts from the corresponding main structural frame parts for each glazing profile unclamps the first glazing unit and opens a clearance allowing the removal of the first glazing unit in a direction of the first area, wherein at least one main structural frame part of said plurality of glazing profiles further comprises a structural portion, and a mobile clamping portion (200) removably coupled to said structural portion, and linked with the second glass surface, and wherein the removal of the mobile clamping portion from the structural portion for said at least one main structural frame part, opens a clearance allowing maintenance activities to be performed near an edge region of the first glazing unit from said second area.
During a telephone conversation with Mr. Ollis on 1/10/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 14 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities: In line 22, please delete [(21a)].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the examiner how a glazing panel will comprise the glazing assembly of claim 1 and all the components of the glazing assembly as set forth in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farag (US Patent No. 5,579,616).
For claim 1, Farag discloses a glazing assembly (fig. 15) for a curtain wall glazing system (fig. 2) separating a first area from a second area, comprising: a first glazing unit (fig. 15, left glazing unit) comprising a first glass surface for facing said first area and a second glass surface for facing said second area, a plurality of glazing profiles forming a frame structure for said first glazing unit, and wherein each glazing profile comprises a main structural frame part and a removable clamping part (194) removably coupled to the main structural frame part, wherein said first glazing unit is clamped between the main structural frame parts and the removable clamping parts of said plurality of glazing profiles, with the first glass surface linked with the removable clamping part, and the second glass surface linked with the main structural frame part, wherein an uncoupling of the removable clamping parts from the corresponding main structural frame parts for each glazing profile unclamps the first glazing unit and opens a clearance allowing the removal of the first glazing unit in a direction of the first area, wherein at least one main structural frame part of said plurality of glazing profiles further comprises a structural portion, and a mobile clamping portion (200) removably coupled to said structural portion, and linked with the second glass surface, and wherein the removal of the mobile clamping portion from the structural portion for said at least one main structural frame part, opens a clearance allowing maintenance activities to be performed near an edge region of the first glazing unit from said second area.
For claim 4, Farag discloses that the mobile clamping portion is removably coupled with the structural portion using a click/hook attachment system (col. 9 lines 43-46, ‘click’ is interpreted as a small device for preventing backwards movement of a mechanism, as a detent (dictionary.com)).
For claim 5, Farag discloses that that the first glazing unit is an insulating glazing unit (fig. 14, 186).
For claim 6, Farag discloses that the first glazing unit (fig. 14, 186) is a fixed glazing unit (its fixed when clamped between the clamps 194 and 200).
For claim 7, Farag discloses that said first glazing unit has a rectangular shape and wherein a first and a second glazing profile of said plurality of glazing profiles corresponds to a pair of mullions placed in parallel and wherein a third and a fourth glazing profile of said plurality of glazing profiles corresponds to a pair of transoms placed in parallel (figs. 2 and 4).
For claim 8, Farag discloses a second glazing unit (fig. 15, right glazing unit) positioned adjacent to said first glazing unit and sharing therewith a common mullion or transom, which is configured for receiving an edge of the first glazing unit and for receiving an edge of the second glazing unit in an adjacent configuration, wherein the first and second glazing units are separated by said common mullion or transom (fig. 15).
For claim 9, Farag discloses that each of the main structural frame parts of the plurality of glazing profiles comprises a structural portion (fig. 15), and a mobile clamping portion (fig. 15, removably coupled to said structural portion, and linked with the second glass surface, and wherein the removal of the mobile clamping portion from the structural portion for each of the main structural frame parts unclamps said first glazing unit and opens a clearance allowing the removal of said first glazing unit in a direction of the second area and/or allows maintenance activities to be performed near edge regions of the first glazing unit from said second area.
For claim 10, Farag discloses a first peripheral gasket (fig. 15, gasket adjacent 194) secured between the first glass surface and the removable clamping parts (200) of the plurality of glazing profiles.
For claim 11, Farag discloses a second peripheral gasket (fig. 15, gasket adjacent 200) secured between said second glass surface and the mobile clamping portions (200) of said plurality of glazing profiles.
For claim 12, Farag discloses that the removal of the mobile clamping portion (fig. 15, 200) from the structural frame portion for each of the main structural frame parts of said plurality of glazing profiles, unclamps said first glazing unit and opens a clearance allowing the removal of said first glazing unit in the direction of said second area by a rotation of said first glazing unit about an edge thereof, or by a translation in the direction of the second area, or by a combination of rotation and translation.
For claim 13, Farag discloses a curtain wall glazing system comprising the glazing assembly of claim 1 (fig. 15).
For claim 14, Farag discloses a glazing panel (fig. 14, 186) for a unitizing façade system, comprising the glazing assembly according to claim 1 (fig. 15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Farag (US Patent No. 5,579,616) in view of Ting (US2017/0040940).
For claim 2, Farag discloses that the glazing profile comprising said at least one main structural frame part comprises an inner channel (fig. 15, channel enclosed by 200), but does not disclose that the inner channel encloses cabling and/or electric components.
Ting discloses a curtain wall frame (fig. 7) and the obviousness of enclosing cabling (fig. 6A, 61) in an inner channel of the frame.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to enclose cabling/electrical components in the inner channel of Farag as made obvious by Ting to attach electrical components like solar panels and lights to the curtain wall while hiding the electrical wiring for better aesthetics.
For claim 3, the combination discloses that the removal of the mobile clamping portion (Farag fig. 15, 200) from the structural portion, opens a clearance allowing access to said inner channel (channel enclosed by 200) for performing maintenance activities on the cabling and/or electric components or electronic components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633